USDC IN/ND case 3:21-cv-00519-RLM-MGG document 8 filed 08/02/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 EZEKIEL I. TAYLOR,

              Plaintiff,

                     v.                        CAUSE NO. 3:21-CV-519-RLM-MGG

 ANGELA HEISHMAN, INDIANA
 DEPT. OF CORRECTIONS, and
 PAYNE,

              Defendants.

                               OPINION AND ORDER

      Ezekiel I. Taylor, a prisoner without a lawyer, filed a complaint against three

defendants. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). The court must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915A.

      Mr. Taylor alleges that Angela Heishman his mishandled his grievances.

However, “[p]rison grievance procedures are not mandated by the First Amendment

and do not by their very existence create interests protected by the Due Process

Clause, and so the alleged mishandling of . . . grievances by persons who otherwise

did not cause or participate in the underlying conduct states no claim.” Owens v.
USDC IN/ND case 3:21-cv-00519-RLM-MGG document 8 filed 08/02/21 page 2 of 4


Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). The allegations against Ms. Heishman

don’t state a claim upon which relief can be granted.

      Mr. Taylor alleges Deputy Warden Payne was deliberately indifferent in

fourteen different ways. He doesn’t provide dates or details about any of these events

and it appears he is just restating claims he has already raised in Taylor v. Hyatte,

3:20-cv-865 (N.D. Ind. filed October 14, 2020); Taylor v. Hyatte, 3:20-cv-978 (N.D. Ind.

filed November 21, 2020); and Taylor v. Hyatte, 3:20-cv-1001 (N.D. Ind. filed

December 2, 2020). To the extent Mr. Taylor is suing Deputy Warden Payne twice for

the same claims, the allegations against him are malicious. To the extent he is raising

new claims, the allegations are too vague to state a claim upon which relief can be

granted.

      Mr. Taylor names the Indiana Department of Correction as a defendant, but

he doesn’t make any allegations against it in the body of the complaint. Even if he

had done so, the Eleventh Amendment generally precludes a citizen from suing a

State or one of its agencies or departments in federal court. Wynn v. Southward, 251

F.3d 588, 592 (7th Cir. 2001). There are three exceptions to Eleventh Amendment

immunity: (1) suits directly against the State based on a cause of action where

Congress has abrogated the state’s immunity from suit; (2) suits directly against the

State if the State waived its sovereign immunity; and (3) suits against a State official

seeking prospective equitable relief for ongoing violations of federal law. MCI

Telecommunications Corp. v. Ill. Commerce Comm’n, 183 F.3d 558, 563 (7th Cir.

1999). None of these exceptions apply here. Congress didn’t abrogate the States’




                                           2
USDC IN/ND case 3:21-cv-00519-RLM-MGG document 8 filed 08/02/21 page 3 of 4


immunity through the enactment of Section 1983. Joseph v. Bd. of Regents of Univ.

of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005). Indiana hasn’t consented to this

lawsuit. The Indiana Department of Correction isn’t a state official.

      Mr. Taylor can’t proceed on the claims in this complaint. He can file an

amended complaint if he has additional facts that he believes would state a claim

because “[t]he usual standard in civil cases is to allow defective pleadings to be

corrected, especially in early stages, at least where amendment would not be futile.”

Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). Perhaps he has one

or more new claims against Deputy Warden Payne. If so, he may file an amended

complaint on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form which is

available from his law library. After he writes this cause number on the form, he

needs to provide information about what he believes Deputy Warden Payne did or

didn’t do which violated his constitutional rights. He must provide dates and explain

how Deputy Warden Payne was personally involved.

      For these reasons, the court:

      (1) DISMISSES Angela Heishman and, Indiana Dept. Of Corrections;

      (2) GRANTS Ezekiel I. Taylor until August 30, 2021, to file an amended

complaint.

If Mr. Taylor doesn’t respond by August 30, this case will be dismissed without

further notice pursuant to 28 U.S.C. § 1915A.




                                          3
USDC IN/ND case 3:21-cv-00519-RLM-MGG document 8 filed 08/02/21 page 4 of 4


     SO ORDERED on August 2, 2021

                                         s/ Robert L. Miller, Jr.
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                     4
